Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered March 24, 1998, convicting him of criminal possession of a controlled substance in the third degree and criminal use of drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not improvidently exercise its discretion in rendering its Sandoval ruling by holding that, if the defendant were to testify, the People would be permitted to elicit the fact of a prior felony conviction then still under appeal (see, People v Mattiace, 77 NY2d 269; People v Galvin, 253 AD2d 437).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpre-served for appellate review or without merit. Ritter, J. P., Thompson, Joy and H. Miller, JJ., concur.